Citation Nr: 0503647	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  96-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death, due to treatment 
administered by the Department of Veterans Affairs.

3.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, who served on active duty from October 1942 to 
November 1945, died in September 1994.  The veteran's widow 
is the appellant in this matter.

The matter relating to the appellant's entitlement to 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death, due to treatment administered by the 
Department of Veterans Affairs (VA), was most recently before 
the Board of Veterans' Appeals (Board) in October 2003, at 
which time it was remanded to the VA Regional Office (RO) in 
New York, New York, so that additional development could be 
undertaken.  The issues of the appellant's entitlement to 
service connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 were before the Board most recently in 
March 2004.  At that time, the Board remanded those issues to 
the New York RO, pursuant to an order of the United States 
Court of Appeals for Veterans Claims, so as to ensure full 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Upon completion of the actions requested in those remands, 
the case was returned to the Board for further consideration.  

Notice is taken that the Board in July 2002 attempted to 
contact the appellant to determine whether she wished to 
appear for another Board hearing, as the Veterans Law Judge 
who presided over her previous hearing in May 1998 was no 
longer employed by the Board.  No response was received.  As 
she was informed by the July 2002 correspondence that, if no 
reply was furnished within 30 days, the Board would assume 
that she did not want an additional hearing and proceed 
accordingly, the Board now addresses the merits of the issues 
presented.


FINDINGS OF FACT

1.  The veteran's death on September [redacted], 1994, was the result 
of cardio-respiratory arrest due to a myocardial infarction 
and arteriosclerotic heart disease.

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Evidence of cardio-respiratory arrest, a myocardial 
infarction, or arteriosclerotic heart disease was not shown 
in service, nor was a cardiovascular-renal disease, including 
hypertension, or arteriosclerosis identified within the one-
year period following the veteran's discharge from service.

4.  A disability of service origin did not cause or 
contribute substantially or materially to the veteran's 
untimely death.

5.  A preponderance of the evidence is against a finding that 
the veteran's death was the direct and proximate result of 
treatment administered by VA, beginning in 1990, for 
management of cardiac or cardiovascular disorders diagnosed 
as of 1990 and subsequently.  



CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 
(2004).

2.  The criteria for entitlement to VA compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1151, as in 
effect prior to October 1, 1997; 38 C.F.R. § 3.358, as in 
effect prior to October 1, 1997; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326.

3.  The appellant lacks basic eligibility for Dependents' 
Educational Assistance under Chapter 35, United States Code.  
38 U.S.C.A. §§ 3501(a), 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 21.3021(a)(2) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's death occurred on September [redacted], 1994, at the VA 
Extended Care Center in St. Albans, New York.  He was 74 
years of age at the time of death.  No primary or 
contributory cause of death was indicated within the 
certificate of death, although terminal treatment records 
indicate that the veteran died of cardio-respiratory arrest, 
due to a myocardial infarction and arteriosclerotic heart 
disease.  No autopsy is shown to have been performed.  During 
the veteran's lifetime, service connection was not 
established for any disability.

Service medical records identify no complaints or findings 
specifically involving cardio-respiratory arrest, myocardial 
infarction, or arteriosclerotic heart disease.  Such records 
demonstrate inservice treatment for acute lung illnesses, 
diagnosed as an upper respiratory infection, acute 
nasopharyngitis, and mild influenza.  At the time of a 
separation medical examination in November 1945, the 
veteran's cardiovascular system and lungs were noted to be 
normal; his blood pressure was 110/78 and a chest X-ray was 
interpreted to be negative.  The examiner specifically 
determined that the veteran's inservice flu had not resulted 
in disablement.  

No medical treatment of any type is shown during the one-year 
period immediately following the veteran's discharge from 
service in November 1945.  Postservice medical care is 
initially shown in June 1947, but for disorders other than 
cardio-respiratory arrest, myocardial infraction, and 
arteriosclerotic heart disease.  During a VA hospitalization 
from March to July 1957 for psychiatric illness, the 
veteran's blood pressure was 110/80 and multiple chest X-rays 
were found to be negative.  An electrocardiogram was also 
found to be normal.  No pertinent diagnosis was offered.

Evidence of a cardiac or lung disorder is not identified by 
the record until mid-1990, when use of Procardia was 
initiated.  Other medications were later prescribed including 
Cardizem and Digoxin.  An August 1990 electrocardiogram 
revealed a right atrial enlargement, a left anterior 
fascicular block, and a septal infarction of an undetermined 
age.  In September 1990, the existence of a right bundle 
branch block and cardiomegaly was noted.  In February 1991, 
coronary atherosclerosis was reported.  A period of 
hospitalization followed from April 1991 to January 1992 due 
to colostomy complications, and at that time there was noted 
to be a history of intermittent atrial fibrillation.  
Electrocardiograms in May and September 1991 were remarkable 
for evidence of sinus tachycardia.  Digoxin was prescribed at 
that time and that dosage was continued unchanged until the 
time of the veteran's death.  Monitoring of the veteran's 
Digoxin level was undertaken, and its level remained within 
the therapeutic range of 0.2 to 0.8 ng/ml throughout, with 
the exception of a few occasions when the highest value for 
the therapeutic range was slightly exceeded.

The veteran returned to the St. Albans Extended Care Center 
in January 1992, where total nursing care for all of the 
activities of daily living was required.  The primary 
diagnoses at the time of readmission were of a bipolar 
affective disorder, dementia, and residuals of a colostomy.  
During the period of care that followed, he continued to be 
treated with Digoxin for tachycardia and atrial fibrillation.

During a period of VA hospitalization for treatment of head 
trauma in August 1993, the existence of chronic atrial 
fibrillation was diagnosed, and a history of coronary artery 
disease was noted.  A VA Form 10-1000, Discharge Summary, 
indicates that the veteran died suddenly on September [redacted], 
1994 of cardio-respiratory arrest due to a myocardial 
infarction and arteriosclerotic heart disease.  

Testimony was received from the appellant at hearings 
conducted in May 1997 and May 1998, the latter of which was 
before a Veterans Law Judge.  Testimony was received that no 
symptoms of a lung or heart disorder prior to the veteran's 
period of VA long-term care initiated in 1991 had been 
observed by her.  The appellant further testified that she 
was aware that medications for control of a heart disorder 
had been prescribed in 1991, although she disputed the very 
existence of any heart disorder.  Other arguments were 
advanced, to the effect that the veteran had been 
overmedicated with Digoxin, and that such overdose and the 
combination of all medications prescribed ultimately led to 
his untimely demise.  

Analysis

This matter has been the subject of multiple remands or other 
development actions by the Board.  All of the directives of 
the Board set forth in its prior actions appear to have been 
completed in full, and it is of note that neither the 
appellant, nor her attorney, contends otherwise.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  

The VCAA became law in November 2000, following the 
initiation of the claims at issue.  This law significantly 
added to the statutory law concerning VA duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice as to the foregoing was provided 
to the appellant in this instance through an April 2004 
letter.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, through 
development efforts of the RO and the Board, all pertinent 
records relating to examination and treatment of the veteran 
during his lifetime have been obtained and made a part of the 
claims folder.  No other available examination or treatment 
records necessary for a review of the merits of the issues 
presented are known to VA, and neither the appellant nor her 
attorney specifically requests further assistance from VA in 
this regard.  Thus, it is concluded that all assistance due 
the appellant has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
claimant was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication preceded the 
enactment of the VCAA, full notice of the VCAA followed with 
readjudication by the RO, and notice to the appellant, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the appellant under Bernard v. 
Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular-renal disease, including hypertension, or 
arteriosclerosis, if manifested to the required degree within 
one year following the veteran's separation from active duty; 
or one that is proximately due to or the result of or being 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, for service connection for a particular disability to 
be granted the evidence must establish that the veteran had 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b), (c).

In this instance, the veteran's death is shown to have been 
caused by cardio-respiratory arrest, a myocardial infarction, 
and atherosclerotic heart disease, none of which was 
demonstrated in service.  Moreover, neither cardiovascular-
renal disease, hypertension, nor arteriosclerosis was 
compensably disabling within one year following the veteran's 
discharge from service.  In fact, the existence of a 
pertinent cardiac or respiratory disorder is not indicated by 
the evidence of record until 1990, 45 years after the 
veteran's separation from service.  It, too, is noteworthy 
that no medical professional has specifically linked through 
findings or opinions any disorder responsible for the 
veteran's death to his period of military service or any 
event thereof.  While the undersigned acknowledges the 
testimony of the appellant and her granddaughter to the 
contrary, it is significant that neither is shown to be in 
possession of the necessary medical background or training so 
as to render competent their opinions as to medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  

In light of the foregoing, and inasmuch as service connection 
was not established for any disability of the veteran during 
his lifetime, it is concluded that a preponderance of the 
evidence is against the appellant's claim of entitlement to 
the cause of the veteran's death.  Denial of the benefit 
sought is therefore required.

Compensation under 38 U.S.C.A. § 1151

As the appellant's application for § 1151 benefits was 
received by the RO in 1996, a showing of fault or negligence 
on the part of VA leading to the onset of disability, 
additional disability, or death is not required.  For claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment.  See Brown v. 
Gardner, 513 U.S. 115 (1994); Cf. Amendments to 38 U.S.C.A. 
§ 1151 implemented by Section 422(a) of Pub. L. No. 104-204, 
110 Stat. 2874, 2926 (1996) (requiring a showing of 
negligence or fault for entitlement to § 1151 benefits for 
claims filed on or after October 1, 1997).

This claim is governed by the pertinent law and regulation in 
effect prior to October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  Under the applicable provisions of 
38 U.S.C.A. § 1151, where any veteran shall have suffered an 
injury or an aggravation of an injury, as a result of VA 
hospitalization or medical or surgical treatment, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in death, disability 
compensation shall be awarded in the same manner as if such 
death were service-connected.  

In determining whether additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury and compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which treatment was authorized.  
38 C.F.R. § 3.358(b) (1997).

For a determination of whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental.  38 C.F.R. § 3.358(c)(1) (1997).  
Also, the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury as a result 
of treatment.  38 C.F.R. § 3.358(c)(2) (1997).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  The phrase 
necessary consequences contemplates those which are certain 
to result from, or were intended to result from, the 
treatment administered.  38 C.F.R. § 3.358(c)(3) (1997).

Evidence on file indicates that the veteran was examined and 
treated by VA on many occasions during his life, with VA 
hospital or total nursing care being required for much, if 
not all, of the period extending from 1990 to the time of his 
death.  Contrary to the arguments advanced by the appellant, 
the record demonstrates the existence of one or more cardiac 
disorders, beginning in 1990.  As well, the record further 
delineates that medical treatment, principally involving the 
prescription of medications, was immediately undertaken to 
control the veteran's cardiac disorders, as diagnosed by 
attending VA medical personnel.  

In the case at hand, the appellant contends that the 
veteran's death resulted from the treatment administered by 
VA, but she presents no competent evidence to support that 
assertion.  In this regard, no medical professional has 
attributed the veteran's death to the VA's treatment of his 
cardiac or cardiovascular disorders or lack thereof.  While 
the appellant has set forth her own opinion that the 
veteran's death was the direct result of the treatment 
received, the record does not establish that she has the 
requisite medical training or expertise to offer any such 
opinion.  See Layno v. Brown, 6 Vet.App. 464, 469-70 (1994).  
As a preponderance of the evidence is against entitlement to 
VA compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death, the benefit sought on appeal must be denied.

Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35

The record demonstrates that the veteran's death in September 
1994 was not due to a service-connected disability.  
Moreover, evidence that there was in effect at the time of 
the veteran's death a total disability, permanent in nature, 
resulting from a service-connected disability, is lacking.  
Consequently, it must be concluded that the appellant lacks 
basic eligibility for Dependents' Educational Assistance 
under Chapter 35, United States Code.  38 U.S.C.A. § 3501(a); 
38 C.F.R. § 21.3021(a)(2).  Where, as in this case, the law 
is dispositive of the claim, such claim will be denied due to 
the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Basic 
eligibility of the appellant to Chapter 35 benefits must 
therefore be denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


